Hart, J., (atfer stating the facts). Under onr practice, where both parties request a peremptory instruction and do nothing more, they thereby submit the case to the court, and the finding of the court has the same binding effect as .the verdict of a jury, and it will be affirmed on appeal if the testimony is legally sufficient to warrant such finding. St. L. S. W. Ry. Co.v. Mulkey, 100 Ark. 71, and Watkins v. Louisiana State Life Ins. Co., 151 Ark. 596. T. J. Higdon is the common source of title to both parties in this case. He executed a quitclaim deed to said lands to Lee Costly, which is in the chain of title of the defendants. It is claimed by counsel for the plaintiff that, undcuthe circumstances, the defendant, Thomas Joseph, cannot be a bona fide purchaser of the land and entitled to protection as such. It is insisted that, because there is a quitclaim deed in his chain of title, he is thus notified as a matter of law that there may be some defect in his title, and he must take it at his own risk. This is not the law in this State. A quitclaim deed is a substantive form of conveyance, and a party holding under such deed may be entitled to protection as an innocent purchaser. Henry Wrape Co. v. Cox, 122 Ark. 445, and cases cited, and Bell v. South Ark. Land Co., 129 Ark. 305, and cases cited. In the last mentioned case it was expressly stated that the fact that one of the deeds in appellee’s chain of title was a quitclaim deed did not of itself bar him of his defense as an innocent purchaser. There may be many, reasons why the holder of real estate may refuse to execute a warranty deed to it. He may be unwilling to assume any personal responsibility as to its title, or, from his own peculiar notion, he may refuse to execute anything but a quitclaim deed. Hence the purchaser desiring th¿ property is unable to secure a conveyance in any other form than one of quitclaim. Therefore it would be unreasonable to hold, as a matter of law, that lie should be denied the position of a bona fide purchaser merely because there was a quitclaim deed in his chain of title. A quitclaim deed operates to divest title out of the grantor and to transfer a complete title to the grantee. Hence the mere fact that - there is a quitclaim deed in the chain of title in the grantee does not raise a conclusive presumption of his want of good faith in purchasing the land. In the present case the grantee paid full Amlue for the land, and had no notice whatever of any claim of the plaintiff. The defendant had the record title to the land, and the court, under the circumstances, was warranted in finding that he was a bona fide purchaser for value. Therefore the judgment Avill be affirmed.